Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
WAYNE BALIGA, derivatively on      :                    8/16/2021
behalf of LINK MOTION INC. (F/K/A :
NQ MOBILE INC.),                   :
                                   :
                    Plaintiff,     :
                                   : 18 Civ. 11642(VM)(DCF)
     - against -                   :
                                   : DECISION AND ORDER
LINK MOTION INC. (f/k/a/ NQ        :
MOBILE INC.), et al.,              :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      On    December    13,     2018,      Plaintiff   Wayne    Baliga

(“Plaintiff” or “Baliga”) commenced this suit against Link

Motion, Inc. (f/k/a/ NQ Mobile Inc.) (the “Company”), Vincent

Wenyong     Shi,    Roland     Wu,       Zemin   Xu,   (collectively,

“Defendants”), stemming from alleged misconduct with respect

to management of the Company. (See “Complaint,” Dkt. No. 1;

see also “First Amended Complaint,” Dkt. No. 68; “Second

Amended Complaint,” Dkt. No. 166.) The matter was referred to

Magistrate Judge Freeman to oversee general pretrial issues,

including    scheduling,      discovery,     nondispositive    pretrial

motions, and settlement. (See Dkt. No. 91.)

      Now before the Court is Baliga’s objection (“Objection,”

Dkt. No. 225) to Magistrate Judge Freeman’s May 26, 2021 order

(“Order,” Dkt. No. 221) denying his motion to direct the



                                     1
Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 2 of 7




conversion of his shares in the Company to common shares. For

the reasons discussed below, Baliga’s Objection is OVERRULED.

                        I.     LEGAL STANDARD

      A   magistrate   judge’s      order   granting   or   denying   a

nondispositive motion may be overturned only if it “is clearly

erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “An

order is ‘clearly erroneous’ when the entire evidence leaves

the district court ‘with the definite and firm conviction

that a mistake has been committed.’” Nike, Inc. v. Wu, 349 F.

Supp. 3d 346, 353 (S.D.N.Y. 2018) (quoting FDIC v. Providence

Coll., 115 F.3d 136, 140 (2d Cir. 1997)). And “[a]n order is

‘contrary to law’ when it fails to apply or misapplies

relevant statutes, case law or rules of procedure.” Id.

(internal quotation marks omitted).

      “[M]agistrate judges are afforded broad discretion in

resolving nondispositive disputes and reversal is appropriate

only if their discretion is abused.” Winfield v. City of New

York, No. 15 Civ. 5236, 2017 WL 5054727, at *2 (S.D.N.Y. Nov.

2, 2017) (internal quotation marks and citation omitted).

“Thus, the party seeking to overturn a magistrate judge’s

decision carries a heavy burden.” Weinstein, 2020 WL 4042773,

at *3 (internal quotation marks and alterations omitted).

                             II.   DISCUSSION



                                     2
Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 3 of 7




      On    December    15,   2020,   Plaintiff   filed     a   motion   in

Magistrate Court seeking an order directing the temporary

receiver1 to convert Plaintiff’s shares in the Company from

American Depositary Shares (ADSs)2 to common shares. (See

“Conversion Motion,” Dkt. No. 200.) Plaintiff requested this

conversion because his standing to bring a derivative --

rather than a direct -- action based solely on the ownership

of ADSs had been challenged in a motion to intervene filed by

non-party China AI Capital Limited. (See Dkt. No. 129 at 1

(“[H]olders of ADSs, like Baliga, are merely a beneficial

owner that have no standing to bring derivative claims.”).)

While      Magistrate    Judge   Freeman    denied    the       motion   to

intervene, she noted that a question as to standing had been

raised. (Dkt. No. 163 at 51 (“Even though this Court has found

that China AI’s motion to intervene must be denied, it notes

that China AI has brought to the Court’s attention a question

as to whether Baliga has standing to maintain this action.”).)

        Thus, to remedy any possible standing issues, Baliga

sought to convert his ADSs into common shares. His efforts


      1 This Court appointed the temporary receiver on February 1, 2019

“to protect the status quo of the Company, to prevent waste, dissipation,
or theft of assets to the detriment of investors, and to assure timely
and objective analysis of the financial condition of the Company.” (Dkt.
No. 26, at 3.)
      2 As explained in the Order, ADSs “represent an interest in the

shares of a non-U.S. company that have been deposited with a U.S. bank.”
(Order at 1 n.1 (quoting U.S. Sec. & Exch. Comm’n, Investor Bulletin:
American             Depositary              Receipts             (2012),
https://www.sec.gov/investor/alerts/adr-bulletin.pdf).).

                                      3
Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 4 of 7




were unsuccessful, however, because Deutsche Bank, the holder

of    Bailga’s     ADSs,   required     that    “the     Company       [provide]

written instructions through the Receiver before it w[ould]

effectuate the conversion,” and the temporary receiver would

not    provide     such    instructions        without      a   court     order.

(Conversion Motion at 1-2.) Plaintiff therefore moved Judge

Freeman for such an order directing the conversion. (See id.)

       Judge Freeman denied the Conversion Motion, concluding

that “it asks the Court to act on a matter that is outside

the scope of any of the pleaded claims . . . and that is thus

outside      the   Court’s       jurisdiction.”       (Order      at    12.)   In

reviewing the Order issued by Magistrate Judge Freeman, this

Court is persuaded that it is neither “clearly erroneous” nor

“contrary to law.” Fed. R. Civ. P. 72(a).

       In general, courts are limited to deciding matters that

“affect the rights of litigants in the case before them.”

North Carolina v. Rice, 404 U.S. 244, 246 (1971) (emphasis

added); see also Flast v. Cohen, 392 U.S. 83, 96 (1968)

(“[T]he oldest and most consistent thread in the federal law

of justiciability is that the federal courts will not give

advisory opinions.”). In other words, federal courts are

without jurisdiction to adjudicate issues irrelevant to the

substantive claims at hand. See Ass’n of Car Wash Owners Inc.

v.    City   of    New   York,    911   F.3d    74,    85   (2d    Cir.    2018)

                                        4
Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 5 of 7




(“[F]ederal courts may not give an opinion advising what the

law would be upon a hypothetical state of facts.” (internal

quotation marks and citations omitted).)

      Here, the Court finds that the Order was consistent with

these    fundamental      principles.       First,      although     Baliga

correctly    points   out   that   “a     Court   has   jurisdiction    to

‘effectuate its decrees’” (Objection at 7 (citing Order at

13)), Baliga’s Conversion Motion did not ask Judge Freeman to

effectuate the order granting a preliminary injunction and

appointing the temporary receiver. Instead, Baliga sought

vindication of the Deposit Agreement between the Company and

Deutsche Bank, which he argues affords him “the legal right

to convert his shares.” (See Opposition at 7-8; see also

Conversion Motion at 1.) Therefore, Judge Freeman did not

abuse her discretion in concluding that it was beyond her

jurisdiction     to   determine     the    legal     rights   that     flow

exclusively from the Deposit Agreement, rather than from a

previous court order.3



      3 For the same reasons, the Order did not violate any “law of the

case” principles. Under that doctrine, “when a court has ruled on an
issue, that decision should generally be adhered to by that court in
subsequent stages in the same case.” Johnson v. Holder, 564 F.3d 95, 99
(2d Cir. 2009). Here, the order appointing the temporary receiver provided
that “[t]he Receiver and the Parties to this action may . . . petition
this Court for instructions in pursuance of this Order.” (Dkt. No. 26, at
7.) The anticipated petitions were therefore limited to only petitions
seeking to effectuate the stated purposes of the order. (Id. at 3; see
supra n.1.) As discussed herein, Baliga’s request regarding conversion of
his ADSs in the Company was not designed to effectuate any of those goals.

                                    5
Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 6 of 7




       The Court likewise rejects Plaintiff’s argument that the

Conversion Motion raises only a “simple question” regarding

the    temporary      receiver’s      authority.       (Opposition      at    5.)

Instead, the Conversion Motion asked explicitly for the Court

to    direct   the    temporary      receiver    to    convert      Plaintiff’s

shares. (Conversion Motion at 4 (“Baliga asks that the Court

order the Receiver to perform those actions necessary to

effectuate Baliga’s conversion of his ADRs to the common

shares.”).)     And,      at   any    rate,     without       an    associated,

justiciable dispute, courts are not authorized to answer

legal questions, regardless of how “simple” they may be. Cf.

In re Franchise Servs. of N. Am., Inc., 891 F.3d 198, 205

(5th Cir. 2018) (“But this does not license us to answer a

question of law divorced from the facts of the case before us

and broader than necessary to resolve that case.”).

       Lastly, Baliga again correctly points out that courts

may exercise ancillary jurisdiction over a variety of issues

related to matters otherwise properly before them. However,

“[t]he     determination        whether         to     exercise       ancillary

jurisdiction         is   discretionary,         and     is        informed    by

considerations of judicial economy, convenience, and fairness

to litigants.” Chesley v. Union Carbide Corp., 927 F.2d 60,

66 (2d Cir. 1991). Thus, this Court concludes that Judge

Freeman’s decision not to exercise ancillary jurisdiction

                                       6
Case 1:18-cv-11642-VM-DCF Document 252 Filed 08/16/21 Page 7 of 7




here was not “clearly erroneous” or “contrary to law,” but

rather fully within the court’s discretion.

                          III. CONCLUSION

      Accordingly, for the reasons set forth above, plaintiff

Wayne Baliga’s objection (Dkt. No. 223) to Magistrate Judge

Freeman’s order dated May 26, 2021 (Dkt. No. 221) is hereby

OVERRULED.



SO ORDERED.

Dated: New York, New York
       16 August 2021                   _________________________
                                              VICTOR MARRERO
                                                 U.S.D.J.




                                  7
